Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 6, 2012                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  144373 & (35)(36)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  FEDERAL NATIONAL MORTGAGE                                                                                 Brian K. Zahra,
  ASSOCIATION,                                                                                                         Justices
           Plaintiff-Appellee,
  v                                                                  SC: 144373
                                                                     COA: 306830
                                                                     Wayne CC: 11-008906-AV
  TIFFANY JORDAN,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 15, 2011 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion for stay is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 6, 2012                       _________________________________________
         t0403                                                                  Clerk